Case 2:20-cv-00095-JRS-MJD Document 29 Filed 02/08/21 Page 1 of 4 PageID #: 139




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JUAN FLAGG,                                           )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 2:20-cv-00095-JRS-MJD
                                                       )
 ROBERT E. CARTER, et al.                              )
                                                       )
                               Defendants.             )

       ORDER DENYING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        Plaintiff Juan Flagg, an inmate at Wabash Valley Correctional Facility ("Wabash Valley")

 brought this lawsuit pursuant to 42 U.S.C. § 1983 alleging violations of the Eighth and Fourteenth

 Amendments during his placement in administrative segregation. The defendants have moved for

 summary judgment arguing that Mr. Flagg failed to exhaust his available administrative remedies

 as required by the Prison Litigation Reform Act ("PLRA") before he filed this lawsuit. For the

 following reasons, the defendants' motion for summary judgment, dkt. [22], is DENIED.

                                                   I.
                                            LEGAL STANDARD

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).
Case 2:20-cv-00095-JRS-MJD Document 29 Filed 02/08/21 Page 2 of 4 PageID #: 140




         The moving party is entitled to summary judgment if no reasonable fact-finder could return

 a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court

 views the record in the light most favorable to the non-moving party and draws all reasonable

 inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018).

                                                    II.
                                                DISCUSSION

         The defendants seek summary judgment arguing that Mr. Flagg failed to exhaust his

 available administrative remedies as required by the PLRA. The PLRA requires that a prisoner

 exhaust his available administrative remedies before bringing suit concerning prison conditions.

 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's

 exhaustion requirement applies to all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Id. at 532 (citation omitted). "Proper exhaustion demands compliance with an agency's

 deadlines and other critical procedural rules because no adjudicative system can function

 effectively without imposing some orderly structure on the course of its proceedings." Woodford

 v. Ngo, 548 U.S. 81, 90-91 (2006) (footnote omitted); see also Dole v. Chandler, 438 F.3d 804,

 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must file complaints and appeals in the

 place, and at the time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry,

 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust administrative remedies, a prisoner must

 take all steps prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397

 (7th Cir. 2004). It is the defendants' burden to establish that the administrative process was

 available. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an

 affirmative defense, the defendants must establish that an administrative remedy was available and

 that [the plaintiff] failed to pursue it.").
Case 2:20-cv-00095-JRS-MJD Document 29 Filed 02/08/21 Page 3 of 4 PageID #: 141




        Throughout their brief in support of summary judgment, the defendants argue only that Mr.

 Flagg failed to exhaust his administrative remedies because his grievance log does not show that

 he filed any grievance pertaining to his placement in administrative segregation. See dkt. 24 at 7.

 In response, Mr. Flagg points out that he did not use the offender grievance process to challenge

 his placement in administrative segregation because, under the defendants' policy, classification

 decisions are a non-grievable issue. Rather, the policy delineates a separate classification appeals

 process, which Mr. Flagg argues he exhausted. See dkts. 26, 27. The defendants filed no reply

 addressing Mr. Flagg's arguments.

        The Court's review of the policy provided by the defendants reveals that Mr. Flagg has

 correctly characterized the policy in his response arguments. See dkt. 23-2 at 3 ("Section B. Matters

 Inappropriate to the Offender Grievance Process"). Specifically, the policy lists classification

 actions as a "non-grievable issue[]" and states that "a separate disciplinary classification appeals

 process is in place for this purpose." Id. Therefore, because the undisputed evidence shows that

 the defendants' initial arguments in support of exhaustion are meritless, and the defendants have

 filed no reply brief to address Mr. Flagg's response argument that he satisfied the classification

 appeals process, the defendants' motion for summary judgment, dkt. [22], is DENIED.

                                              IV.
                                          CONCLUSION

        For the reasons explained above, the defendants' motion for summary judgment, dkt. [22],

 is DENIED. Further proceedings will be directed by separate order.

        IT IS SO ORDERED.


        Date:    2/8/2021
Case 2:20-cv-00095-JRS-MJD Document 29 Filed 02/08/21 Page 4 of 4 PageID #: 142




 Distribution:

 JUAN FLAGG
 121969
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Mollie Ann Slinker
 INDIANA ATTORNEY GENERAL
 mollie.slinker@atg.in.gov

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov
